Citation Nr: 1705426	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for diabetes mellitus, to include as result of exposure to an herbicide agent. 


REPRESENTATION

Veteran represented by:	Jon Brown, Attorney 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to September 1967 and from November 1967 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for ischemic heart disease, to include as result of exposure to an herbicide agent, has been raised by the record in a December 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Per his service records, the Veteran has only blue water service and is therefore not presumed to have been exposed to an herbicide agent in the Republic of Vietnam. 

2.  Diabetes mellitus has not been shown to be related causally or etiologically to any disease, injury, or incident in service.

3.  A degenerative disc disease of the lumbar spine has not been shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in letters dated in July 2008 and November 2009 that fully addressed all notice elements, including: information and evidence needed to substantiate a service connection claim, what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and the laws and regulations governing disability ratings and effective dates.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded a VA examination in conjunction with his claim for a back condition in April 2010.  Neither the Veteran nor his representative has alleged that the examination is inadequate.  Review of the examination report reveals that it is, in fact, adequate in order to issue a decision on the claim decided herein because it includes a review of the record and provides a medical opinion supported by a rationale based upon that review.  Therefore, no further examination is necessary.

In summary, the facts relevant to this appeal have been developed properly and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II.  Analysis 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has also established a list of diseases for which a nexus to service will be presumed if a veteran was exposed to an herbicide agent during service.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307 (2016).  Those who served in Vietnam between 1962 and 1975 are presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of in-service exposure to an herbicide agent to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to an herbicide agent as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id. 

It is clear from the Veteran's VA treatment records and his own statements that he has a current diagnosis of diabetes mellitus which had its onset in or around March 2008.  The next step in the analysis is to establish an in-service event, injury or disease that can be tied to his current disability, i.e. exposure to an herbicide agent. 

The Veteran contends that he was exposed directly to an herbicide agent during service which caused his diabetes mellitus.  The Veteran has not contended, nor does the evidence show, that the onset of his diabetes was during his military service.  However, while indirectly agreeing that he only served in "blue waters," the Veteran has stated that his ship, U.S.S. MATTAPONI, made a trip inland in an attempt to locate another ship to refuel.  The Veteran also contends that, while on U.S.S. MIDWAY, personnel flew into Vietnam to obtain souvenirs; the Veteran did not clarify if he was one of the service members who made the trip. 

A review of his service personnel records shows the Veteran was aboard U.S.S. MIDWAY and U.S.S. MATTAPONI.  Although these service records document the Veteran's achievements, training and other work while on active duty, they do not provide confirmation of his statements or assertions regarding his exposure to an herbicide agent in Vietnam. 

In July 2008, the RO requested Vietnam service verification from the Personnel Information Exchange System (PIES).  In a February 2009 PIES response, it noted that both of the Veteran's ships were in the official waters off the coast of Vietnam at various times in mid-1965 (U.S.S. MIDWAY) and late 1966 to early 1967 (U.S.S. MATTAPONI).  However, there was no conclusive evidence of in-country service in the Republic of Vietnam. 

In July 2016, the RO made a request to the Joint Services Records Research Center (JSRRC).  In an August 2016 reply, the JSRRC indicated that they reviewed the 1966 and 1967 command histories and deck logs for U.S.S. MATTAPONI.  These logs showed that the ship conducted replenishment operations off the coast of Vietnam, docked in Subic Bay, Republic of the Philippines; Yankee Station in the Gulf of Tonkin, and Sasebo, Japan.  These records did not show any docking, inland traveling in Vietnam or ships' personnel stepping foot in Vietnam.  The JSRRC could not substantiate the Veteran's claimed exposure to Agent Orange while aboard the U.S.S. MATTAPONI. 

After a review of the above records, in a June 2009 administrative decision, the RO concluded there was no evidence showing that the Veteran entered Vietnam via land or by ship traveling the inland waters of Vietnam. 

Although his VA treatment records document complaints of and treatment for diabetes mellitus, there are no records showing a link between diabetes mellitus and the Veteran's military service. 

Again, the Veteran's military personnel files reflect that he served aboard the U.S.S. MIDWAY (CVA-41) and the U.S.S. MATTAPONI (AO- 41) in the offshore waters of Vietnam.  There is no indication that these vessels were in inland waterways during the Veteran's period of active duty service.  Further, there is no clear indication that the Veteran ever went ashore during this time.  Nevertheless, the Board acknowledges that the Court held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  Id.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Id.  

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  In addition, in February 2016 VA updated its list of U.S. Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.

Based on the foregoing evidence, the Board concludes that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Further, the Board finds that the Veteran has not demonstrated that he was otherwise exposed to Agent Orange or other herbicides during military service as he did not make any specific allegation as to the manner of such exposure.

The Board finds the Veteran's claimed exposure to Agent Orange while aboard U.S.S. MIDWAY or U.S.S. MATTAPONI to be outweighed by the more probative evidence to the contrary, namely, the PIES response and JSRRC findings that did not show those ships traveling the inland waters of Vietnam.  

The Board has also considered service connection based on direct exposure to herbicides.  The Veteran contends that his diabetes is solely the result of exposure to herbicides while serving in Vietnam during his period of active duty.  Relevant post-service evidence reflects that the Veteran was first diagnosed with diabetes in 2008.  Further, there were no complaints regarding diabetes or diabetes-related symptoms during service.  Moreover, the Veteran does not allege that he experienced symptoms of diabetes until several years after service.  There is thus no evidence of a nexus between the currently diagnosis diabetes and service.  

As there is no evidence showing the Veteran set foot ashore in Vietnam or traveled the inland waters of Vietnam, his alleged in-service exposure to an herbicide agent may not be presumed.  Without that presumption and based on the lack of other evidence showing that his diabetes mellitus began in-service or in the year following, the Veteran's claim for service connection for diabetes mellitus cannot be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Condition 

The Veteran asserts that in June 1969 he injured his back while carrying heavy loads up and down a vertical ladder aboard the U.S.S. C.V. RICKETTS.  He states that he was treated for back pain on base until May 1970.  He also states that the injury he sustained in service has caused chronic, persistent and progressive back pain that has bothered him since service.  The Veteran further asserts that his back pain got worse since the onset of his diabetes mellitus and doctors ran tests on him in order to confirm a diagnosis.  

The Veteran's service treatment records show complaints of a backache that was diagnosed as a strain in May 1970.  These records also show mild back pain in September 1980.  Reports of medical history prior to reenlistment dated September 1973 and August 1977 noted a normal spine. 

VA treatment records document a diagnosis of degeneration of the lumbar spine and complaints of lower back pain in November 2009, more than 25 years after service separation.  At that time, the nurse noted the Veteran was seeking documentation of his physical condition in order to extend his temporary disability status to long term.  Records dated September 2001 to March 2008 contain no complaints of or treatment for a back condition.  The records do not document when and how the Veteran's back was injured or provide an opinion as to whether his present back condition is related to an injury in service. 

The April 2010 VA examiner confirmed the degenerative disc disease diagnosis and opined that it is less likely as not that the Veteran's current back condition is related to the back strain documented in service because back strains are muscular and short lived.  In reaching his opinion, the examiner noted in the rationale that there is no evidence in the military records that shows the Veteran's back pain as chronic, persistent, or progressive as it would have been if related to the current degenerative disc disease diagnosis.  Further, there was more than 25 years between the Veteran's military service and available medical records noting back pain.  

Upon careful review of the evidence of record, the Board finds that service connection for a back disability is not warranted on a presumptive or direct basis.  First, there is no medical evidence showing a diagnosis of arthritis of the lumbar spine within one year of separation from service.  As such, service connection for a back disability on a presumptive basis is not warranted.

Second, the most probative evidence of record is the 2010 VA examiner's opinion finding that the Veteran's current back disability is not related to an event, injury, or disease incurred during service.  The examiner based his opinion upon consideration of the clinical records, the Veteran's lay testimony, and following a physical examination.  This negative opinion is consistent with the evidence of record.  

In reaching this conclusion, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of a nexus.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Veteran's testimony as to the etiology of his back disability is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In other words, the Veteran is not competent to opine that his current degenerative disc disease of the lumbar spine is related to his in-service treatment for a back strain.  To the extent that the Veteran is competent to opine on these questions, the Board finds that the specific, reasoned opinion of the April 2010 VA examiner is of greater probative weight than the Veteran's more general lay assertions, to include those relating to continuity of symptomatology.  

Importantly, the examiner found that despite treatment for a back strain during service, a back strain is short-lived and impacts the muscles in the back.  The subsequent medical evidence does not show his in-service back strain was chronic, persistent, or progressive as it would have been if related to the current degenerative disc disease diagnosis.  The examiner considered the lack of treatment for 25 years following service along with the other lay and medical evidence indicating a later onset of the post-service back disorder, reflected a lack of relationship between that disorder and service.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Finally, the above evidence reflects that a chronic disease was not noted in service such that 38 C.F.R. § 3.303(b) would be for application, and a chronic disease did not manifest within the one year presumptive period pursuant to 38 U.S.C.A. § 1112 (a) and 38 C.F.R. §§ 3.307 (a) and 3.309(a).

In summary, the Board finds that the claim for service connection for a back condition must be denied on a direct and presumptive basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, in the absence of any competent, credible, and probative evidence relating the Veteran's current disorder to service, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	
ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


